Citation Nr: 1327096	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for depression.

2.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to financial assistance in the purchase of an automobile and for adaptive equipment. 

4.  Entitlement to specially adapted housing. 

5.  Entitlement to a special home adaptation.

6.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in September 2001 (increased rating for service-connected lumbar disc disease), in January 2007 (automobile and adaptive equipment and specially adapted housing and special home adaptation), in May 2008 (increased rating for service-connected depression), and in October 2008 (total disability rating).  

In March 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge on the claim for a higher rating for lumbar degenerative disc disease.  A transcript of the hearing is in the Veteran's file.

In August 2003, the Board remanded the claim for a higher rating for service-connected lumbar disc disease for additional development.  

In a decision, dated in July 2005, the Board denied the claim for a higher rating for lumbar degenerative disc disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2007, the Court granted a Joint Motion of the parties for Remand, vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.




In July 2007, the Board remanded the claim for increase for lumbar degenerative disc disease for additional development.  

In April 2010, the Veteran canceled his request for a hearing before the Board. 

In a decision in December 2010, the Board granted an earlier effective date for the grant of service connection for depression, and then remanded the claim for an higher rating for depression, a higher rating for lumbar degenerative disc disease, the claims for automobile and adaptive equipment and for specially adapted housing and special home adaptation, and the claim for a total disability rating for further evidentiary development.  

In August 2012, the Board remanded the claims for increase for lumbar degenerative disc disease and for depression, and the claim for a total disability rating for compensation based on individual unemployability.  The Board deferred a decision on the claims for specially adapted housing, a special home adaptation, and financial assistance in the purchase of an automobile and for automobile adaptive equipment.  

As the development requested in the Board's remands have been completed, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a total disability rating for compensation based on unemployability on an extraschedular basis is REMANDED to the RO.










FINDINGS OF FACT

1.  Throughout the appeal, depression has not been productive of symptoms that more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; depression-related impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or depression-related impaired abstract thinking; or difficulty in maintaining effective relationships. 

2.  The findings associated with degenerative disc disease of the lumbar spine, including normal posture and largely normal gait, minimal to moderate abnormalities revealed by radiological studies, and limitation of motion with pain, reflect a moderate, rather than a severe, impairment without incapacitating episodes as defined by the rating criteria or any related neurological disabilities. 

3.  The Veteran does not have a permanent and total service-connected disability resulting in blindness, an impairment equating to loss of use of the upper or lower extremities, full thickness or subdermal burns, or an inhalation injury.

4.  The Veteran's service-connected disabilities do not result in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; shortening of the lower extremity of 3 1/2 inches or more; complete paralysis of the external popliteal (common peroneal) nerve; permanent impairment of vision of both eyes; or ankylosis of one or both knees or one or both hips.

5.  Throughout the appeal, service connection has been in effect for depression, rated as 30 percent disabling, and a lumbar spine disability, rated as 20 percent disabling, with a combined rating of 40 percent, which fail to meet the schedular requirements for a total disability rating based on individual unemployability.



CONCLUSIONS OF LAW

1.   The criteria for an initial rating higher than 30 percent for depression have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

2.  The criteria for a rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59 (2004 & 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

3.  The criteria for assistance in acquiring specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §3.809 (2012).

4.  The criteria for assistance in acquiring a special home adaptation have not been met.  38 U.S.C.A. §§ 2101(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.809a (2012).

5.  The criteria for VA financial assistance for the purchase of one automobile and adaptive equipment or for adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2012); 38 C.F.R. § 3.808 (2012).

6.  The criteria for a schedular total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.16(a)  (2012).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



On the initial rating claim for depression, the RO provided pre-adjudication VCAA notice by letter, dated in November 2003 on the underlying claim of service connection for depression.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

On the claim for a higher rating for lumbar degenerative disc disease and the claims for special adaptive housing, special home adaptation, and financial assistance in the purchase of an automobile and for adaptive equipment, the RO provided compliant VCAA notice by letters in September 2007 and November 2007.  As the Veteran's claim for entitlement to a total disability rating based on individual unemployability,  the RO provided pre-adjudicatory VCAA notice by a letter in August 2008. 

The Veteran was notified of the evidence needed to substantiate his claims. Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  



As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

As for the timing of the VCAA notice, except for the notice provided to the Veteran on the claim for a total disability rating based on individual unemployability, the notice was not provided to the Veteran prior to the initial adjudication of the claims, which did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statement of the case in April 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA treatment records and Social Security Administration records. 

The Veteran was afforded several VA examinations on the claims for increase.  As the reports of the VA examinations are based on the Veteran's medical history, and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 




As the medical evidence of record is sufficient to decide the claims for a total disability rating based on individual unemployability on a schedular basis, special adaptive housing, special home adaptation, and financial assistance for the purchase of one automobile and adaptive equipment or for adaptive equipment only, VA examinations are not warranted to decide the claims.

As there is no indication of the existence of additional evidence necessary to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Depression

The Veteran is service-connected for depression resulting from the pain and functional limitations caused by his service-connected lower back disability, and depression has been rated 30 percent throughout the appeal.

Depression is rated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders the criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).



A GAF score ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score ranging from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence 

In July 2002, September 2002, March 2003, April 2003, and August 2003, the Veteran complained of depressive symptoms, but denied homicidal or suicidal ideation.  The Veteran stated that he understood the importance of focusing on his relationship with his daughter and that he was having weekly conversations with her and that he was spending time with his father.  






On mental status evaluations, the Veteran was described as casually dressed, mildly anxious, and cooperative.  His mood was described as depressed with a varied affect.  It was noted that the Veteran spoke in a low voice and his thought process was organized and appropriate in content.  It was also noted that there were no audio or visual hallucinations or delusions.  A VA psychiatrist stated that the Veteran was unemployable in July 2002, in September 2002, and in March 2003, and totally and permanently disabled in April 2003 and August 2003.  In July and September 2002, the GAF score was 50.  In March and April 2003, the GAF score was 52.  In August 2003, the GAF score was 54.  

In July 2005, the Veteran complained of increased depressive symptoms since his antidepressant medication had expired.  On mental status examination, the Veteran was described as casually dressed, mildly anxious, and cooperative.   His mood was described as depressed with a varied affect.  It was noted that the Veteran spoke in a low voice and his thought process was organized and appropriate in content.  It was also noted that there were no audio or visual hallucinations or delusions.  The GAF score was 54.

In March 2006, the Veteran complained of ongoing depression.  On mental status examination, the Veteran was described as appearing in a stained shirt, not well-groomed, mildly anxious and cooperative.  His mood was described as depressed with a varied affect.  It was noted that the Veteran spoke in a low voice and his thought process was organized and appropriate in content.  It was also noted that there were no audio or visual hallucinations or delusions.  The GAF score was 50. 

In June 2007, the Veteran stated that his depression had relapsed since he ceased taking his prescribed medication and he complained of occasional insomnia.  On mental status examination, the Veteran was described as casually dressed.  It was noted that the Veteran was mildly depressed mood, but he had a full range of affect. 




It was also noted that the Veteran's thought process was congruent to content and organized and linear, although with poverty of thought.  There were no audio or visual hallucinations and no suicidal or homicidal ideations.  The GAF score was 60.

On VA psychiatric examination in September 2007, the Veteran complained of varying degrees of depressive symptoms, depending on his physical pain and insomnia.  The Veteran denied any current suicidal ideation and he stated that he preferred to stay at home alone, but engaged in social activity about twice a week.  The Veteran stated that he was not currently involved in a romantic relationship.  He characterized his relationship with his daughter as good and his relationship with his sister as all right.

On mental status examination, the Veteran was described as casually dressed and he exhibited good eye contact, normal speech, and no abnormal psychomotor movement.  His thought process was described as normal with no evidence of hallucinations or suicidal or homicidal ideation and his affect was eurhythmic, but limited in range.  On cognitive examination, the Veteran scored 27 of 30.  The Veteran complained that he was as cranky, and his affect was eurhythmic, but limited in range.  The GAF score was 54.

In November 2007, the Veteran stated that his depression symptoms improved by taking his prescribed medication.  On mental status examination, the Veteran was described as casually dressed.  It was noted that the Veteran's mood was predominantly euthymic with a full range of affect and that the Veteran's thought process was congruent to content and organized and linear although with some poverty of thought.  There were no audio or visual hallucinations and no suicidal or homicidal ideation.  The GAF score was 65.






In December 2008, the Veteran complained that his depression increased when his back pain worsened.  On days when he was more depressed, the Veteran stated that he was irritable and he had poor hygiene and concentration and he isolated himself and he was unable to cook for himself.  On mental status examination, the Veteran was described as casually dressed and cooperative.  His mood was one of frustration due to pain.  It was noted that the Veteran's thought process was organized and linear.  There were no hallucinations and no suicidal or homicidal ideation. The GAF score was 60.

In October 2010, the Veteran denied homicidal or suicidal ideation.  In December 2010, the Veteran stated that his mood was stable and he had no problems with interpersonal relationships.  On mental status examination, the Veteran was described as casually dressed and cooperative.  It was noted that the Veteran's mood was fine and the Veteran's thought processes were organized and linear.  The Veteran denied hallucinations or suicidal or homicidal ideation.  The GAF score was 60.

On VA psychiatric examination in May 2011, the Veteran stated that his depressive symptoms varied, depending on the level of his physical pain and that he  experienced severe episodes of depression about four days a week.   The Veteran stated that he had a few friends he saw, but not every day.  He stated that he had occasional contact with his sister and regular contact with his father.  He stated that he had a number of interests, including walking and watching movies and television.  He stated that he had goals for his future.  He also stated that he cared about his personal appearance and about having a clean home.  

The Veteran complained of insomnia and that his concentration was "half and half." He stated that his memory was impaired, requiring him "to write everything down.  He denied homicidal or suicidal ideation and hallucinations.   





The Veteran stated that he occasionally felt anxious when distracted from a task.  He denied panic attacks or chronic worry.  

On mental status examination, the Veteran was described as clean and well-groomed and as alert and fully oriented.  Speech and thought process were normal.  There was no evidence of homicidal or suicidal ideation or hallucinations or delusions.  Cognitive function was impaired, which the VA examiner characterized as significant and not commensurate with the Veteran's age.  While the Veteran described his mood as severely depressed, characterizing his depression severity as a 10 of 10, the VA examiner stated that by contrast the Veteran's affect was full, bright, and appropriate.  The VA examiner stated that the Veteran's sleep impairment and cognitive impairment were unrelated depression.  

The VA examiner reported that the service-connected depression caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examiner noted that the Veteran was not working, which the Veteran attributed to his chronic physical problems.  The GAF score was 60. 

Depression screenings in December 2011, in May 2012, and in February 2013 were negative, except for several days in May 2012.  In May 2012 and February 2013, depression was assessed as stable.

Analysis

As noted above, neither the number of the Veteran's symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.




Throughout the appeal period, when interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the Board finds that the evidence portrays a consistent pattern of occupational and social impairment throughout the period of the appeal. 

The evidence shows that the Veteran lives independently and the Veteran has denied symptoms of suicidal or homicidal ideation, panic attacks, hallucinations, or delusions.  The Veteran's thought process has been described as organized and linear.  Speech has been normal.  The Veteran's apparent cognitive impairment, resulting in poor concentration and memory impairment, is unrelated to the service-connected disability.  The Veteran's sleep impairment has not been attributed to depression.

Although a VA psychiatrist characterized the Veteran as totally and permanently disabled in 2003, the description alone does not determine the disability rating to be assigned.  While the record does show that the Veteran is unemployed, the Veteran himself associates with his occupational impairment to his physical health problems, not to depression.  And since the date of the grant of service connection in March 2003, the GAF scores have ranged from 52 to 60 and one GAF score of 65.  GAF scores between 51 to 60 are indicative of moderate difficulty in social or occupational functioning.  But there is no evidence that the Veteran has difficulty in establishing and maintaining effective work relationships due to depression. 

As for social impairment, the Veteran states that he prefers to stay home, but he interacts with father, daughter, sister, and a few friends.  In other words, the Veteran has some meaningful interpersonal relationships. 

Finally, on VA examination in May 2011, the VA examiner reported that the service-connected depression caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  



During the appeal period, considering depression alone, the Veteran's overall disability picture does not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity, due to such symptoms as difficulty in establishing and maintaining effective work and social relationships or such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking, which are characteristic of the criteria for the next higher rating under the General Rating Formula.  

As an initial rating case, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  On the basis of the evidence of record, including the VA records and VA examinations, the Veteran's statements and testimony, the evidence does not more nearly approximate or equate to the criteria for a rating higher than 30 percent at any time during the appeal period.

For the above reasons, the preponderance of the evidence is against an initial rating higher than 30 percent, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Rating for Degenerative Disc Disease of the Lumbar Spine

The criteria for rating degenerative disc disease or intervertebral disc syndrome under Diagnostic Code 5293 have changed twice, including a renumbering of the Diagnostic Code, since the Veteran filed his claim for increase in June 2000.  For the sake of consistency and as the terms are equivalent in meaning, the Board will use the term degenerative disc disease although the criteria in the applicable Diagnostic Codes refers to intervertebral disc syndrome. 





The criteria for Diagnostic Code 5293 in effect prior to September 23, 2002, (hereinafter the old criteria) were revised on September 23, 2002, (hereinafter the interim criteria).  On September 26, 2003, the interim criteria were revised, which included the renumbering of Diagnostic Code 5293 to Diagnostic Code 5243 (hereinafter the new or current criteria). 

Under the old criteria, the criteria for a 20 percent rating were moderate degenerative disc disease with recurring attacks.  The criteria for the next higher rating, 40 percent, were severe degenerative disc disease with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the interim criteria, where a spine disorder may have affected a nerve, the disability could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  Or, a rating could be rated on the basis of the total duration of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note 1 to the interim criteria provided that an incapacitating episode was a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician.  Note 2 to the interim criteria stated that chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from degenerative disc disease that were present constantly, or nearly so.  Under the interim criteria, the criterion for the next higher rating based on limitation of motion of the lumbar spine was severe limitation under DC 5292.  

Under the new criteria, the rating for degenerative disc disease on the basis of the total duration of incapacitating episodes or by combining separate ratings for chronic neurologic and orthopedic manifestations remained the same.  The primary change was a new general rating formula for evaluating orthopedic manifestations.  Under the new criteria, Diagnostic Code 5293 was renumbered as Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  Under the general rating formula, the criterion for the next higher rating based on limitation of motion of the lumbar spine is flexion to 30 degrees. 


When amended regulations expressly state an effective date, as in this case, the new regulation cannot be applied prior to the stated effective date, but the prior version may be applied, if more favorable, to the periods before and after the change.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Functional loss may also be due to weakness or atrophy. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The segments of the lumbar spine are considered groups of joints. As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing. 38 C.F.R. § 4.45; DeLuca, at 206-07. 





Also with periarticular pathology, painful motion is factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Evidence 

VA records, dated in March and December 2000, show that the Veteran complained of back pain.  When he was seen in December 2000, he had full range of motion of the back.

On VA examination in May 2001, the Veteran described recurring attacks of moderate pain in the lower back and complained of pain, weakness, fatigue, stiffness, and lack of endurance.  Daily exacerbations were caused by overuse and sitting, which were relieved by bed rest, exercise, and ibuprofen.  The Veteran could not perform some activities of daily living due to low back pain, especially during flare-ups.  

On examination, posture and gait were normal.  Standing and walking were limited due to pain.  There was no evidence of radiating pain on movement, muscle spasm, or tenderness.  The straight leg raising test was negative.  There was some evidence of painful motion and muscle spasm in the lumbar spine, but no weakness or tenderness.  The straight leg test was positive at 75 degrees bilaterally.  Range of motion of the lumbar spine was flexion to 95 degrees with pain at that degree, extension to 35 degrees, right and left lateral flexion to 40 degrees, right and left rotation to 35 degrees.  Pain was the main factor limiting flexion, and there was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  

On neurological examination, motor functions of the lower extremities were within normal limits.  There was no muscle atrophy.  Sensations to light touch and pain and deep tendon reflexes were within normal limits.  X-rays showed degenerative changes.


Additional VA records show that in April 2002 the Veteran complained of occasional back pain with some days he was fine and on other days he could not get out of bed.  In May 2002, flexion was to 90 degrees without pain.  The heel and toe walk produced lumbar pain and the paraspinal muscles were tender.  In January 2003, a magnetic resonance imaging (MRI) study showed no significant central canal stenosis, disk protrusion, or disc extrusion in the low back.  The neurological examination was normal.

In March 2003, the Veteran testified that about three or four days a week, his back pain made it hard to bathe, dress, and get out of bed.  He stated that he took 800 milligrams of ibuprofen and used an analgesic cream for pain.  The Veteran appeared at the hearing in a wheelchair due to his back pain.  He also indicated that he wore a back brace.  He stated that doctors had recently prescribed bed rest because of back pain.

In March 2003, J.F.W., MD, stated that he submitted the Veteran's request for a wheelchair because of back pain.

In May 2004, the Veteran stated that his lower back pain had improved, and he characterized the pain as 1 of 10.

On VA examination in June 2004, the Veteran complained of recurring attacks of severe low back pain three days a week with fatigue and gait disturbance such that he had to get off his feet and lie down.  He stated that after he applied an analgesic cream and took medication, he felt better.  

On examination, the Veteran's posture and gait were normal.  He was able to walk on his tiptoes and heels.  He did not need an assistive device.  There was mild discomfort with palpation of the lower lumbar spine and paraspinal region, but no exquisite tenderness.  Motor strength in the lower extremities was normal, and the straight leg test was negative bilaterally.  



Range of motion of the lumbar spine was to 70 degrees with pain beginning around 50 degrees.  Right lateral and left lateral flexion were to 40 degrees, and right and left rotation were to 30 degrees.  Pain was the main limiting factor to the movements of the spine, and there was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  Sensation was intact to light touch in the lower back and the lower extremity dermatomes.  X-rays showed arthritic changes in the lower lumbar spine and no obvious retrolisthesis or spondylolisthesis.  Except of slight reduction in range of motion, the VA examiner found no significant difference between the current findings and findings in 2001. The VA examiner stated that the Veteran's description of three days per week of incapacitating pain requiring rest was reasonable in light of the examination findings.

On VA neurological examination in June 2004, range of motion was normal with flexion to 90 degrees, extension to 20 degrees, and lateral flexion to 40 degrees.  Straight leg raising was notable only for hamstring tenderness on the left.  Strength and tone were normal in both lower extremities, including heel and toe walk, and sensory perception was normal in both lower extremities.  The impression was musculoskeletal back pain with no evidence of neurological cause or abnormality.

Medical and insurance documents relating to the Veteran's July 2004 vehicle accident reflect that he sustained numerous injuries, including lumbar spine sprain and strain.  

In February 2005, the Veteran stated that his lower back pain had remained consistent.  A neurological examination of the lower extremities was negative.  The assessment was slowly improving lower back pain.  

In April 2005, the Veteran stated that his lower back pain had decreased with a TENS unit.  In August 2005, the Veteran began physical therapy for lower back pain.  



In February 2007, the Veteran stated that there was no change in lower back pain. He denied radiating pain.  A neurological examination of the lower extremities was negative.

On VA examination in September 2007, the Veteran complained of intermittent episodes of mid-back pain, radiating down to the back and sides of each thigh, as well as numbness and tingling in the feet.  He stated that on good days he could walk one mile without restrictions, but on bad days, he could not walk a mile and had to use a wheelchair.  The VA examiner stated that the Veteran had no incapacitating episodes of back pain within the year prior to the examination.  

On examination, the Veteran's gait was normal.  He was able to walk on his tiptoes and heels. He dressed without pain or difficulty.  The Veteran wore a back brace and an elastic bandage to the examination.  There was a normal lumbar lordosis and no paravertebral spasms.  Motor strength in the lower extremities was normal, and the straight leg test was positive at 70 degrees bilaterally.  On range of motion testing, flexion was to 60 degrees, extension was to 30 degrees, right lateral and left lateral flexion were to 25 degrees, and right and left rotation were to 40 degrees.  The Veteran demonstrated no pain on range of motion testing, and there was no additional limitation upon repetitive testing due to fatigue, weakness, lack of endurance, or incoordination.  After comparing lumbar spine x-rays performed the day of this examination to those performed in 2004, as well as examinations performed prior to the Veteran's 2004 vehicle accident, the VA examiner stated that the radiological studies and range of motion findings had remained approximately the same, and thus the Veteran's back pathology was largely unaffected by the vehicle accident.

On VA neurological examination in September 2007, the Veteran complained of lower back pain with physical exertion that radiated to the lower extremities.  On physical examination, the Veteran's gait was normal gait. He was able to pivot and stand on a chair easily.  The neurological evaluation of the lower extremities showed no evidence of nerve root compression. 


Prior radiological studies showed no root compression or encroachment on the neural strictures within the lumbar spinal canal.  Accordingly, the VA examiner stated that there was no neurological abnormality. The VA examiner noted that the Veteran had not experienced any incapacitating episodes of lower back pain.

In October 2007, the Veteran stated that he had been issued knee braces for lumbar spine-related leg pain, as well as a new TENS unit for lower back pain.

In July 2008, the Veteran stated that due to his back disability he woke up every morning with pain and muscle spasms, and needle-like sensations in his feet and hands. In August 2008 the Veteran stated that he was unable to work due to his lower back disability.

In April 2009 and November 2009, neurological evaluations of the lower extremities were normal.  In November 2009, it was noted that the Veteran was ambulatory and not using a wheelchair.

In January 2010, the Veteran stated that his lower back disability resulted in muscle spasms, bladder trouble, impotency, knee pain, sciatica, lumbago, frequent urination, poor leg circulation, weak ankles and arches, cold feet, leg weakness, and leg cramps.   In March 2010, the Veteran stated that he had daily incapacitating episodes of lower back pain, lower back muscle spasms, radiating pain to the lower extremities, and an inability to walk without experiencing pain.

In August 2010, the Veteran complained of ongoing lower back pain radiating to the lower extremities.  He insisted on being evaluated for back surgery, refusing all other modalities of treatment.  During the requested surgery consultation later that month, a neurological examination was normal with no motor strength, reflex, or other neurological deficiency.  The Veteran had full lumbar range of motion of the lumbar spine.  On X-ray, there was no evidence of spinal cord or nerve root impingement.  



In November 2010, a MRI showed moderate spinal canal stenosis at L3-L4 and mild to moderate canal stenosis at L2-L3 without significant impingement of the nerve roots or evidence of high-grade foraminal stenosis.

In March 2011, the Veteran stated that his back disability was increasing in severity.  In March 2011, the 0Veteran's lower back pain was assessed as stable with normal neurological test results.  The Veteran was ambulatory and not using a wheelchair.

On VA examination in April 2011, the Veteran stated that his back disability sometimes precluded him from getting out of bed and walking, and as a result, he was unemployed.  He stated that he was able to complete activities of daily living and he could walk four blocks.  He stated that he occasionally used a wheelchair The Veteran described back symptoms as muscular cramping with pain radiating to the s lower extremities, occurring once or twice per week and lasting for up to several days.  The VA examiner found no history of incapacitating episodes of lower back during the 12 months prior to the examination.

On physical examination, the Veteran had a normal, brisk gait, and he was able to tiptoe and heel-walk.  The VA examiner stated that the Veteran's protuberant abdomen required the Veteran to lean back to counteract the weight of his abdomen.  There was no paravertebral spasm.  On range of motion testing, flexion was to 80 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 40 degrees with no evidence of further limitation of motion or pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  Reflexes and motor strength of the lower extremities were normal with no loss of sensation.  

Because of the disparity between the Veteran's subjective complaints and the objective findings, the VA examiner ordered a bone scan to determine an objective basis for the Veteran's subjective complaints.  



The bone scan showed no uptake in the lumbar spine, thereby failing to suggest a basis for the Veteran's reported symptomatology. The assessment was lumbar spine degenerative joint disease with a benign examination, X-rays, and MRI study.  

In response to specific questions posed by the Board when remanding the claim in December 2010, the VA examiner stated that the Veteran had no additional functional loss aside from the Veteran's complaint of pain interfering with his daily activities, no incapacitating episodes requiring bedrest prescribed by a physician, no loss of use of either of foot, no ankylosis of the knees or hips, no loss of use of both lower extremities due to lumbar degenerative disc disease that would require the use of braces, crutches, canes, or a wheelchair for locomotion; and no objective evidence to support the Veteran's report that he is unemployable due to his lower back disability symptoms.

On VA neurological examination in July 2011, the Veteran complained of intermittent back pain and anterior thigh numbness.  On physical examination, muscle strength and sensory examinations of the lower extremities were normal, but reflexes were reduced bilaterally.  Nerve conduction studies were performed and revealed normal results.  The VA examiner stated that there was no evidence of lumbar radiculopathy.

In April 2012, the Veteran stated that he could not stand for more than 10 minutes or walk for more than four blocks without lower back pain.  In May 2012, the Veteran stated that he had intermittent back pain, radiating to the lower extremities.  He denied weakness, numbness, dysuria, or fecal or urinary incontinence.  The Veteran was noted to be ambulatory and not using a wheelchair.  In February 2013, the Veteran requested back and knee braces to treat his multiple joint pain.  







Analysis

Under the old criteria for Diagnostic Code 5293, the Veteran would have to have severe degenerative disc disease, including recurring attacks with intermittent relief, to warrant the next higher rating, 40 percent.  However, the medical evidence shows that his lower back disability was at most moderate, as evidenced by findings during VA examinations of a largely normal gait and posture altered only by the Veteran's biomechanics, not his lower back disability.  

Moreover, the lowest ranges of motion recorded throughout the appeal were 50 degrees of flexion (during the 2004 VA examination, the Veteran was able to demonstrate flexion to 70 degrees, but pain began at 50 degrees, rendering the functional range of flexion to 50 degrees); 20 degrees of extension; 25 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  Comparing these ranges of motion to normal ranges of motions for the lumbar spine, the lowest ranges of motion still equate to more than 50 percent of the corollary normal range of motion, and therefore even with painful motion (as noted in earlier, but not latter, VA examination reports), the findings do not approximate or equate to severe degenerative disc disease.  

Moreover, x-rays have found only minimal abnormalities, and MRI studies revealed findings equating to moderate degenerative changes, at most.  Furthermore, neurological examinations have been normal, and VA neurological examiners have expressly stated that the Veteran has no neurological impairments related to his lower back disability.  Under these circumstances, the Veteran's service-connected degenerative disc disease cannot be characterized as severe under the old criteria of Diagnostic Code 5293.







As for a higher rating under either the interim or new criteria, although the Veteran has stated that he suffers from episodes that are relieved in part by bed rest, and the June 2004 VA orthopedic examiner found such episodes to be consistent with the findings on examination, these episodes do not meet the definition of "incapacitating episodes" in the interim and new criteria. 

Such incapacitating episodes must require bed rest prescribed by a physician and treatment by a physician and, notwithstanding the Veteran's hearing testimony, there is no record the bed rest prescribed by a physician or treatment by a physician during these weekly episodes or at any time throughout the appeal.  Moreover, latter VA examination reports reflect explicit findings that the Veteran does not have incapacitating episodes, as defined by VA regulations.  As the Veteran's reports of receiving such treatment are inconsistent with the voluminous treatment of record, they are not credible.

Because the incapacitating episodes do not meet the regulator definition, a rating based on the episodes as described by the Veteran is not warranted.  As for combining the orthopedic and neurological findings, while the Veteran has reported experiencing intermittent radiating pain and bowel and bladder impairments, no neurological disabilities have been diagnosed throughout the appeal, and VA neurologists have stated that the Veteran does not have lumbar radiculopathy.  To this extent, the Board places greater weight on the objective findings of the examination reports than the Veteran's subjective complaints. 

Although the Veteran experienced pain on motion when performing range of motion testing during the 2001 and 2004 VA examinations, the most restrictive finding of a functional range of flexion to 50 degrees (as limited by pain on motion) does not approximate or equate to severe limitation of motion under the interim criteria, Diagnostic Code 5292, or to flexion of 30 degrees under the general rating formula of the new criteria, which is the criteria for the next higher rating based on limitation of motion for orthopedic manifestations.  



See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

Moreover, although the Veteran complained of symptoms such as weakness, fatigue, and lack of endurance during flare-ups during his 2001 and 2004 VA examinations, those examiners found that there was no additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination.  Latter examinations state that the Veteran did not report any such flare-ups of his lower back disability symptoms.

The Board places greater weight on the objective findings of the examination than the complaints of pain or neurological impairments.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202   (1995). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply, and a rating higher than 20 percent for service-connected lumbar degenerative disc disease is not warranted.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 





There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to the Veteran's lumbar spine disability, the rating criteria reasonably describe the disability level and symptomatology, inasmuch as the Veteran's lumbar spine disability is manifested by pain and limitation of motion.  Thus, the Board finds that the rating criteria reasonably describe the Veteran's symptomatology. 

With regard to the Veteran's depression, the Board finds that the rating criteria reasonably describe the Veteran's symptomatology, as the Veteran does not have any symptomatology not already contemplated by the General Rating Formula for Mental Disorders or by DSM-IV.  

As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Specially Adapted Housing 

Under 38 C.F.R. § 3.809, a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a) or 2101A(a) may be extended to a Veteran if the following requirements are met:

A Veteran must be entitled to compensation for a disability rated as permanent and total due to:




(1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or

(3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or

(6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.




Analysis

The Veteran argues that he requires the use of a wheelchair and walker to ambulate due to the severity of his service-connected lumbar spine disability.

The Veteran's service-connected lumbar spine disability does not result in the loss or loss of use of both lower extremities, blindness in both eyes, having only light perception, or the anatomical loss or loss of use of one lower extremity, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

With regard to the Veteran's assertion that he requires the use of a wheelchair or walker to ambulate, the medical evidence fails to reflect that such an ambulatory aid is required.  Rather, letters from the Veteran's VA treating physician reflect that a request for a wheelchair was placed based on the Veteran's reports of lower back pain, not that such a device was deemed medically required.  Likewise, the VA examiner who conducted the Veteran's April 2011 VA orthopedic examination stated that the Veteran does not have loss of use of either foot; does not have ankylosis in his knees or hips; and does not have loss of use of both extremities that would preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.    





In sum, the Veteran does not meet any of the criteria of 38 C.F.R. § 3.809 as a result of service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and the benefit of the doubt standard of proof does not apply.

Special Home Adaptation

Under 38 C.F.R. § 3.809a, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued, if the following requirements are met:

(a) The Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under § 3.809, and

(b) The Veteran must be entitled to compensation for a disability rated as permanent and total due to:

(1) Include the anatomical loss or loss of use of both hands, or

(2) Be due to:

(i) Blindness in both eyes with 5/200 visual acuity or less, or

(ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 

(iii) Full thickness or subdermal burns that have resulted in contracture (s) with limitation of motion of one or more extremities or the trunk, or 

(iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).




The medical evidence does not suggest that the service-connected lumbar spine disability results in the anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  

While the Veteran has described impairment of his upper extremities as the result of his service-connected lumbar degenerative disc disease, service connection has not been established of disability of the upper extremities.  

In sum, the Veteran does not meet any of the criteria of 38 C.F.R. § 3.809 or 38 C.F.R. § 3.309a as a result of service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and the benefit of the doubt standard of proof does not apply.

Financial Assistance for the Purchase of One Automobile and
Adaptive Equipment or of Adaptive Equipment Only

Legal Criteria

VA provides financial assistance for the purchase of one automobile and adaptive equipment to a Veteran, who has a service-connected disability, resulting in one of the following: loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes. 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(a), (b)(1), (2), and (3).

VA provides financial assistance for the purchase of adaptive equipment alone to a Veteran, who has a service-connected disability, resulting in either ankylosis of one or both knees or one or both hips. 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4).






The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.

Analysis

As for the criteria for financial assistance for the purchase of specially adapted automobile or adaptive equipment, the Veteran has no service-connected disability affecting vision or the upper extremities.  The service-connected disability that could potentially affect the lower extremities is the lumbar spine disability.  However, the VA examiner in April 2011 stated that the Veteran did not have loss of use of either foot, did not have ankylosis of the knees or hips, and did not have loss of use of the lower extremities.







As the Veteran does not meet any of the criteria of 38 C.F.R. § 3.808(a), (b)(1), (2), and (3) as a result of a service-connected disability, a basis for granting financial assistance for the purchase of a specially adapted automobile or adaptive equipment has not been presented.  As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply.

Total Disability Rating for Compensation
based on Individual Unemployability

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of depression, which has been rated as 30 percent disabling throughout the appeal, and a lumbar spine disability, which has been rated as 20 percent disabling throughout the appeal.  The combined rating throughout the appeal has been 40 percent.  A 40 percent rating does not meet the percentage rating standards for individual unemployability benefits on a schedular basis under 38 C.F.R. § 4.16(a). 






As the criteria for individual unemployability on a schedular basis under 38 C.F.R. § 4.16(a) are not met, the Veteran maintains that he is unemployed because of his service-connected disabilities, which raises the claim of individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b), which is remanded to the RO.  


ORDER

An initial rating higher than 30 percent for depression is denied.

A rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation is denied.

Financial assistance in the purchase of one automobile and adaptive equipment or adaptive equipment only is denied.

A schedular total disability rating for compensation based on individual unemployability is denied.


REMAND

The Veteran raises the claim for a total disability rating for compensation based on individual unemployability and the record reasonably raises the claim on an  extraschedular basis under 38 C.F.R. § 4.16(b).  





Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  If the benefit is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


